     Case 1:21-cv-00056-NONE-JLT Document 6 Filed 03/17/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    THE UNITED STATES OF AMERICA,                    Case No. 1:21-cv-00056

12                          Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                       REQUEST FOR ADDITIONAL TIME
13    v.                                               TO FILE THE RESPONSIVE
                                                       PLEADING; ORDER CONTINUING
14    DR. UMAIMA JAMALUDDIN, MD,                       SCHEDULING CONFERENCE
                                                       (Doc. 5)
15                          Defendant.

16

17            Good cause appearing, the court grants Defendant Dr. Umaima Jamaluddin, MD’s motion

18   for an extension of time to file her responsive pleadings to Plaintiff’s Complaint and move the

19   currently scheduled Mandatory Settlement Conference.          Defendant Jamaluddin will have

20   additional time to file her responsive pleading, up to and including April 15, 2021. The Mandatory

21   Scheduling Conference shall be moved to May 14, 2021 at 8:30 a.m.

22
     IT IS SO ORDERED.
23

24         Dated:   March 17, 2021                            /s/ Jennifer L. Thurston
                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28
